AO 93 (Rev, 11/13) Search and Seizure Warrant o-

HARD LE
ae

UNITED STATES DISTRICT Court |
for the wore a~PP YQ) AB §: 33
Southern District of Ohio . . ray,

 

   

In the Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address)
INFORMATION ASSOCIATED WITH FACEBOOK USER ID )
100001077524472 THAT IS STORED AT PREMISES }
CONTROLLED BY FACEBOOK, INC. )

Ne ee ee
OQ

fa

oO

S
—D.
}

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Northern District of California
(identify the person or describe the property to be searched and give its Iocation):

See attachment A.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See attachment B.

OU ARE COMMANDED to execute this warrant on or peforef owt oO 4 ole Not to exceed 14 days)

in the daytime 6:00 a.m, to 10:00 p.m. (at any time in the day or night because goed cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the

property was taken.

The officer executing this warrant, or an officer present during the execution of the w: t, must an inventory
as required by law and promptly return this warrant and inventory to CWU4 SD “Collen Bit?

. wages fe ist ee
© Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notificati ay have an ena a isted in 18 Mecine ALE
hose

§ 2705 (except for delay of trial), and authorize the officer executing this warrant to délay-notice to the Person who,
property, will be searched or seized (check the appropriate box)

 

 

 

 

O for days (not to exceed 30) 1 until, the facts justifying, the later specific date of
={ ; Sein
Date and time issued: Moe, 5, LO) o Oe ns V4
O. O lp WY didgesr signature
cyacae: (‘lusntous BA NER AE
SOT e namne.and title

VES Magicriara DER
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date,and time warrant executed: Copy of warrant and inventory left with:

14 -¢5-34d5 2626 12/26/14 © idza nr | FRcemOOK

 

 

 

Inventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized: _ -
FACEBonre, REORDS (CLATRAB) TOR uset zo « idddidr7szy

IL, DARD \/ Avs ~P isha.

 

 

Certification

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date:

 

Executing officer's signature

MAGIC EQDWAZDS -TASK fot(Ee ofBTER

Prinied name and title

 

 

4
ATTACHMENT A

Property to Be Searched

This warrant applies to information associated with the Facebook user ID
100001077524472 that is stored at premises owned, maintained, controlled, or operated by

Facebook Inc., a company headquartered in Menlo Park, California.
ATTACHMENT B

Particular things to be seized and procedures
to facilitate execution of the warrant

I. Information to be disclosed by Facebook

To the extent that the information described in Attachment A is within the possession,
custody, or control of Facebook, Inc. (“Facebook”), including any messages, records, files, logs,
or information that have been deleted but are still available to Facebook, or have been preserved
pursuant to a request made under 18 U.S.C. § 2703(f), Facebook is required to disclose the
following information to the government for each user ID listed in Attachment A:

(a) All contact and personal identifying information, including full name, user
identification number, birth date, gender, contact e-mail addresses, Facebook
passwords, Facebook security questions and answers, physical address (including
city, state, and zip code), telephone numbers, screen names, websites, and other
personal identifiers.

(b} ~All activity logs for the account and all other documents showing the user’s posts
and other Facebook activities;

(c) All photos and videos uploaded by that user ID and all photos and videos
uploaded by any user that have that user tagged in them;

(d) All profile information; News Feed information; status updates; links to videos,
photographs, articles and other such items; Notes; Wall postings; friend lists,
including the friends’ Facebook user identification numbers; groups and networks
of which the user is a member, including the groups’ Facebook group

identification numbers; future and past event postings; rejected “Friend” requests;
(e)

(f)
(g)
(h)

(i)
G)
(k)
(1)
(m)
(n)

(p)

comments; gifts; pokes; tags; and information about the user’s access and use of
Facebook applications;

All other records of communications and messages made or received by the user,
including all private messages, chat history, video calling history, and pending
“Friend” requests;

All “check ins” and other location information;

All IP logs, including all records of the IP addresses that logged into the account;
All records of the account’s usage of the “Like” feature, including all Facebook
posts and all non-Facebook webpages and content that the user has “liked”;

All information about the Facebook pages that the account is or was a “fan” of;
All past and present lists of friends created by the account;

All records of Facebook searches performed by the account;

All information about the user’s access and use of Facebook Marketplace;

The types of service utilized by the user;

The length of service (including start date) and the means and source of any
payments associated with the service (including any credit card or bank account
number);

All privacy settings and other account settings, including privacy settings for
individual Facebook posts and activities, and all records showing which Facebook
users have been blocked by the account;

All records pertaining to communications between Facebook and any person
regarding the user or the user’s Facebook account, including contacts with support

services and records of actions taken.

2
I. Information to be seized by the government
All information described above in Section | that constitutes fruits, evidence, or
instrumentalities of, or contraband from, violations of 18 U.S.C. § 842(p) and 26 U.S.C.
§ 5861(d) involving Ahmad Yousef Abu Hammad since January 1, 2018 to present, including,
for user ID 100001077524472 on Attachment A, information pertaining to the following matters:
(a) Evidence of Hammad’s possession, manufacture, alteration, use, purchase, sale,
solicitation for, registration — or lack thereof — of firearms, ammunition, explosive
or other destructive devices, body armor and 1“ responder labeled tactical vests;
(b) Evidence of planning or soliciting others, to include teaching or demonstrating, to
engage in violent acts through the use of, but not limited to, firearms, explosives
or other destructive devices;
(c) Evidence or information pertaining to the modification or alteration of firearms;
(d) Evidence indicating how and when the Facebook account was accessed or used,
to determine the chronological and geographic context of account access, use, and
events relating to the crime under investigation and to the Facebook account
owner;
(e) Evidence indicating the Facebook account owner’s state of mind as it relates to
the crime under investigation;
(f) The identity of the person(s) who created or used the user ID, including records
that help reveal the whereabouts of such person(s).
(g) The identity of the person(s) who communicated with the user ID about matters

relating to the above items including records that help reveal their whereabouts.
TIL. Government procedures for warrant execution

The United States government will conduct a search of the information produced by
Facebook and determine which information is within the scope of the information to be seized
specified in Section II. That information that is within the scope of Section II may be copied and
retained by the United States.

Law enforcement personnel will then seal any information from Facebook that does not
fall within the scope of Section IT and will not further review the information absent an order of

the Court.
CERTIFICATE OF AUTHENTICITY OF DOMESTIC BUSINESS
RECORDS PURSUANT TO FEDERAL RULE OF EVIDENCE 902(11)

I, , attest, under penalties of perjury under the

 

laws of the United States of America pursuant to 28 U.S.C. § 1746, that the information
contained in this declaration is true and correct. I am employed by Facebook, and my official «

title is . Lam a custodian of records for Facebook. I state

 

that each of the records attached hereto is the original record or a true duplicate of the original
record in the custody of Facebook, and that I am the custodian of the attached records consisting

of {pages/CDs/kilobytes). I further state that:

a. all records attached to this certificate were made at or near the time of the occurrence of
the matter set forth, by, or from information transmitted by, a person with knowledge of those

matters;

b. such records were kept in the ordinary course of a regularly conducted business activity

of Facebook; and
c. such records were made by Facebook as a regular practice.

I further state that this certification is intended to satisfy Rule 902(11) of the Federal

Rules of Evidence.

 

Date Signature
